DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: directed to the embodiment using a vacuum pump and configured to close upstream valve, open downstream valve, and evacuate the N chambers with the vacuum pump; and close the downstream valve and open the upstream valve to draw the gas into the collection of N chambers
Species B: directed to the embodiment using a vacuum pump and configured to open the upstream valve to draw the gas into the collection of N chambers at a first flow rate, open the downstream valve to draw the gas out of the collection of N chambers at a second flow rate that exceeds the first flow rate to evacuate the N chambers with the vacuum pump; and close the downstream valve to draw the gas into the collection of N chambers
Species C: directed to the embodiment using a gas pressurizer and configured to open the upstream valve, close the downstream valve, and pressurize the collection of N chambers with the gas pressurizer; and open the downstream valve and close the upstream valve to draw the gas out of the collection of N chambers
	In combination with one of:
Species 1: FIG. 2A
Species 2: FIG. 2B
Species 3: FIG. 4
Species 4: FIG. 6
Exception: the examiner notes that, if Species C is chosen above, a figure-based election is not required since none of Figures 2A, 2B, 4, and 6 show a “gas pressurizer”, as set forth in the Species C embodiment.
The species are independent or distinct because they have a materially different design and/or mode of operation and do not overlap in scope (i.e. contain mutually exclusive key features). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6-8, and 10 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856